DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract filled on 12/16/2019 contains legal phraseology and claim format with the use of “comprises”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the recitation “sufficient flexing” is unclear as set forth in the claims. It is unclear what is considered “sufficient” in this case as any amount of flexing meets the limitation set forth in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-14, as best understood in view of the above rejection is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. (US9468977 B2, hereafter Mccormick) as applied to claims 1-14 above, and further in view of US Publication No. (US009248508B2, hereafter Motschi).
Regarding claim 1, Mccormick discloses A precision securing device (25), the device (25) comprising: a central longitudinal hole (90, best seen in Figure 1) to receive a shaft (as seen in Figure 1) therein from a first end (see annotated Figure 1 below) of the device (25); a gripping portion (24) around the central longitudinal hole (90) to fixedly secure an upper part of the shaft (support in [0016} where 24 is “utilized to mechanically secure the tool 20 within the bore”) therein; and an adjustment portion (see annotated Figure 1) around the central longitudinal hole (90) adjacent the first end (see annotated Figure 1) of the device (250, the adjustment portion (see annotated Figure 1) having a number of lateral adjustment holes (104, 105) opening into the central longitudinal hole (90), each of the adjustment holes (104, 105) being threaded (support in [0031] where the “loading screws 130 and 132 are threaded into the screw threaded apertures 48, 50”) 10to receive and allow passage of an adjustment screw (130, 132) into the central longitudinal hole (90) to contact a lower part of the shaft in the central longitudinal hole (90); wherein a first diameter (the diameter of 90) of the central longitudinal hole (90) at the adjustment portion (see annotated Figure 1) is larger (best seen in Figure 9) than a second diameter (44) of the central longitudinal hole (90) at the gripping portion (24).

    PNG
    media_image1.png
    621
    810
    media_image1.png
    Greyscale

Mccormick fails to directly disclose wherein runout of the shaft when secured to the device (25) is adjustable by adjusting depth of entry of each adjustment screw into the central longitudinal hole (90) to displace the lower part of the shaft when the upper part of the shaft has been fixedly secured in the gripping portion.
In the same field, mainly clamping devices, Motschi discloses wherein runout of the shaft (16) when secured to the device (10, best seen in Figures 1 or 4) is adjustable by adjusting depth of entry of each adjustment screw (44, support in [0029] where “the differential screws 44 may be aligned along the length of the clamping portion in an axial direction to allow for the adjustment of the angle of a tool or workpiece in the collet or for error due to excessive (or 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to have combined the disclosures of Mccormick and Motschi to accomplish the claimed invention of claim 1. The modification of wherein runout of the shaft when secured to the device is adjustable by adjusting depth of entry of each adjustment screw into the central longitudinal hole to displace the lower part of the shaft when the upper part of the shaft has been fixedly secured in the gripping portion, as taught by Motschi, results in the ability to “center and stabilize the collet” (from [0026]), and “compensate for centering and angle errors” (support in [0027]) which fix runout issues.
Regarding claim 2, the modified device of McCormick teaches the device (25-McCormick) of claim 1, wherein the central longitudinal hole (90) is a through hole, wherein the adjustment portion (see annotated Figure 1) is formed by a first wall (see the thickness of the diameter pointed out in annotated Figure 1 defined as a first wall) of the device (25) and the gripping portion (24) is formed by a gripping part (22) of a second wall (see annotated Figure 1) of the device (25), the first wall being thicker than the second wall (as seen in Figure 1), wherein the second wall is configured to fit into a collet (22), and wherein the shaft (21) is a shank (21) of a rotary cutting tool (20).

Regarding claim 4, the modified device of Mccormick teaches the device (25) of claim 3, wherein the second wall (see annotated Figure 1) comprises a number of longitudinal through slits (68) opening into the central longitudinal hole (90), the longitudinal through slits (68) allowing the gripping part to be compressed (support in [0039] where “the axial pressure exerted on the rubber projections 68 is characterized as the axial compression of the rubber projections 68. When in the condition as illustrated in FIG. 9, the amount of axial compression on the rubber projections 68 is at a first level of axial compression” as seen in Figure 1), around the upper part of the shaft (21) to immovably grip (support in [0037] where the loading screws compress the gripping part so the shank can be securely held) the upper part of the shaft (21).
Regarding claim 5, the modified device of Mccormick discloses the device (25) of claim 4, wherein a first end (see annotated Figure 1) of each of the longitudinal through slits (68) terminates at the non-gripping part (as seen in annotated Figure 1) and the longitudinal through slits (68) extend through a second end (see annotated Figure 1) of the device (25)
Regarding claim 6, the modified device of Mccormick teaches the device (25) of claim 4, wherein each of the longitudinal through slits (68) has a second end (see annotated Figure 1) 
Regarding claim 7, the modified device of Mccormick discloses the device (25) of claim 6, wherein the second wall (see annotated Figure 1) comprises an extension (32) at a second end of the device (when assembled), the extension (32) extending beyond the shaft (21) when the upper part of 10the shaft (21) has been fixedly secured in the gripping portion (see annotated Figure 1), and wherein the first ends (see annotated Figure 1) of the longitudinal through slits (68) terminate at the non-gripping part (see annotated Figure 1) and the second ends (see annotated Figure 1) of the longitudinal through slits (68) terminate at the extension (32).
Regarding claim 8, the modified device of Mccormick teaches the device (25) of claim 6, wherein the second wall (see annotated Figure 1) comprises an extension (32) at a second 15end (see annotated Figure 1) of the device (25), the extension (32) extending beyond the shaft (21, like in Figure 9 where the device is assembled and the shaft is secured in the device) when the upper part of the shaft (21) has been fixedly secured (such as in Figure 9) in the gripping portion (see annotated Figure 1), wherein the number of longitudinal through slits (68) are provided as a first set of longitudinal through slits (68) and a second set of longitudinal through slits (68), each of the first set of longitudinal through slits (68) having a first end terminating at the non-gripping part (see annotated Figure 1) and a second end terminating at 20the gripping part (see annotated Figure 1 as the slits, 68, terminate before the bottom of the gripping part), and each of the second set of longitudinal through slits having a first end terminating at the gripping part (as seen in annotated Figure 1 where the slits first end starts where the gripping part starts, and 
Regarding claim 9, the modified device of Mccormick discloses the device (25) of claim 7, wherein external diameter (diameter of 32) of the extension (32) is smaller (as can been seen in Figure 9 where 32 fits inside of 24) than external diameter (diameter of 24) of the gripping portion (24).
Regarding claim 10, the modified device of Mccormick teaches the device (25) of claim 4, further comprising a thinned portion (86) provided around (while assembled such as in Figure 9) the non-gripping part (see annotated Figure 1) to allow sufficient flexing (sufficiently flexes when applied under a load from the loading screws 130, 132 according to the invention) of the gripping part (see annotated Figure 1) to immovably grip (support in [0016] where 24 is “utilized to mechanically secure the tool 20 within the bore” and the whole assembly of Figure 9 including the gripping and non-gripping parts highlighted in annotated Figure 1 and contained inside of 24 work together to secure the shaft) the upper part of the shaft (21) and fixedly secure the upper part of the shaft (21) in the gripping portion (see annotated Figure 1).
Regarding claim 11, the modified device of Mccormick discloses the device (25) of claim 1, wherein the gripping portion (24) has a number of lateral gripping holes (48, 50, 104, 106) opening into the central longitudinal hole (90), each of the gripping holes (48, 50, 104, 106) being threaded to receive and allow passage (support in [0030] where 48 and 50 are specified as screw threaded apertures and [0031] where “the loading screws 130 and 132 are threaded into the screw threaded apertures 48, 50”) of a gripping screw (130, 132) into the central longitudinal hole (90, as seen in Figure 3, cross sectional view of Figure 1) to contact the upper 
Regarding claim 13, the modified device of Mccormick discloses the device (25) of claim 11, wherein the shaft (21) comprises a shank (21) of a rotary cutting 5tool (20) and wherein the device (25) comprises an extension holder (see annotated Figure 9 below) to extend reach (increases the total length of the tool, therefore extending the reach of the tool) of the rotary cutting tool (20) into a workpiece.

    PNG
    media_image2.png
    657
    893
    media_image2.png
    Greyscale

.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mccormick and Motschi as applied to claim 12 above, and further in view of US Publication No. (US 20110248456A1, hereafter Guy) .
Regarding claim 12, the modified device of Mccormick teaches the device (25) of claim 11.
Mccormick fails to directly disclose wherein the lateral gripping holes are angled upwards into the central longitudinal hole.
In the same field, mainly collets, Guy teaches wherein the lateral gripping holes (50, best seen in Figure 4 and 5) are angled upwards (as seen in Figure 5 where alpha represents the angle of the hole with respect to the central longitudinal hole) into the central longitudinal hole (36).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to have modified the teachings of Mccormick and Motschi with the disclosure of Guy to have the invention of claim 12 in order to positively secure the shaft to the gripping portion. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9387542 B2, US 20160114407 A1, US20150321265A1, US 20150061235A1, US 20140367929 A1, US 008851812 B1, US005601295A, and US 3618962 A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A PALUMBO whose telephone number is (571)272-5116. The examiner can normally be reached 730-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VAP
Examiner
Art Unit 3722